ORDER
This case came before the court on the City’s motion to stay a Superior Court order granting plaintiff’s prayer for the issuance of a writ of mandamus pending this appeal. Upon review of the record however, we find that no evidentiary hearing on the petition for mandamus was conducted below and therefore, we are unable to review the correctness of the trial judge’s ruling.
Accordingly, the defendant’s appeal is hereby sustained, the order granting the petition for writ of mandamus is vacated, and the case is remanded to the Superior Court in order that an evidentiary hearing may be conducted on the plaintiff’s complaint.
MURRAY, J., did not participate.